Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Leo Goldstein-Gureff 03/02/2021.

Claims 12 and 13 have been amended as follows:

12. (Currently Amended) A touch display device, comprising: 
a first substrate including a plurality of row wires, a plurality of column wires and a plurality of pixel drive elements, wherein the row wires and the column wires are interleaved to form a pixel matrix, and the pixel drive elements are disposed on pixels of the pixel matrix; 
a second substrate disposed opposite the first substrate; 
a display medium interposed between inner sides of the first substrate and the second substrate; 
a plurality of touch electrodes disposed on the inner side of the second substrate; and 
,
wherein the electroconductive protection is a remaining portion of short-circuit wiring which is originally connected to the row wires and the column wires on the first substrate obtained after cutting.

13. (Canceled).

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

The cited references do not disclose the features of the claim. Specifically, the cited references do not disclose “wherein the electro conductive protection is a remaining portion of short circuit wiring which is original connected to the row wires and the column wires on the first substrate obtaining after cutting” [0060] with all other limitation cited in claims 1, 11 and  12.

Park discloses an In-cell touch LCD display which prevents the damaging effects of static electricity fig 7 [0113] 181 but does not disclose “wherein the electro conductive protection is a remaining portion of short circuit wiring which is original connected to the row wires and the column wires on the first substrate obtaining after cutting” with all other features of the claims 1 and claim 11.

Peng discloses  and LCD display and an electrostatic discharge circuit but does not disclose [0036-0037] f1ig 5“wherein the electro conductive protection is a remaining portion of short circuit 

Lim et al. US 20190064615  discloses and LCD display which includes an antistatic layer 9fig 1 fig 2to discharge external static electricity but does not disclose the features of the allowed claim.

For at least these reasons the cited references do not read on the claimed invention.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM A KHAN whose telephone number is (571)270-7998.  The examiner can normally be reached on 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



IBRAHIM A. KHAN
Primary Examiner
Art Unit 2692


/IBRAHIM A KHAN/02/25/2021Primary Examiner, Art Unit 2692